DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 
Claim 11 recites “the first arm rotatably connected to the rotary barrel by the joint shaft, and a second arm rotatably connected to the first arm by the joint shaft”, which does not appear to be supported by Applicant’s originally filed Specification. The explicit phrase “joint shaft” or “shaft” is not recited in the Specification except for para. 3. The drawings, as illuminated by the Specification, show members 3, 4, 5, etc.; axes A, B, C, etc.; and sensors 10, 11, 12, 13, etc. However, each of the shown members, axes, or sensors can be mapped to claimed elements. Therefore, there does not appear to be any shown or disclosed any single element which both rotatably connects the first arm to the rotary barrel and which rotatably connects the second arm to the first arm. 
Claim 9 recites “at least two members connected by a joint shaft so as to be rotatable with each other”. Similar as above, there is no shown or disclosed mechanical structure of a “shaft”, for instance in any of the joints. 

Claim Rejections - 35 USC § 112
Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9, 11, and 12 recite the term, “joint shaft”, and the claimed structure is unclear in light of the Specification. For instance, the figures lack any detail of a physical “shaft”, for instance within any of the joints. It is unclear, for example, if the phrase is being used to describe a cylindrical pin or a cylindrical cavity. 
Claim 11 recites, “a base installed on a surface to be installed”, and it is unclear what is required of the claim. For instance, it is unclear if the phrasing “to be installed” refers to the “base” or the “surface”. 
Claim 11 recites, “the first arm”, which lacks antecedent basis in the claim. 
Claim 11 recites, “the first arm rotatably connected to the rotary barrel by the joint shaft, and a second arm rotatably connected to the first arm by the joint shaft”, which is unclear because the structure is not discernable in light of the specification. For instance, it is unclear which element, e.g. shown in figs. 1-4, is the “joint shaft” which serves to both rotatably connect the first arm to the rotary barrel and rotatably connect the second arm to the first arm. 

Claim Rejections - 35 USC § 102
Claims 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. (US 2017/0285625).
Regarding the claims as best understood, Sato discloses the following: 
9. (New) A robot comprising: at least two members (20, 26, 28, 30) connected by a joint shaft so as to be rotatable with each other; a torque sensor (88) that measures a torque around an axis (O2) of the joint shaft, the torque sensor (88) being provided in the joint shaft for detecting a first force acting on the at least two members when the measured torque exceeds a predetermined threshold value (the scope of the functional limitation is met by the prior art, insomuch as the sensor 88 either measures torque both before and after exceeding an arbitrary threshold, or after meeting a minimum detection threshold); and a force sensor (42) that is provided on one of the at least two members for detecting a second force acting on the at least two members when the measured torque does not exceed the predetermined threshold value (the scope of the functional limitation is met by the prior art, insomuch as the sensor 42 measures torque both before and after sensor 88 has exceeded an arbitrary threshold).  
10. (New) The robot according to claim 9, wherein the first force includes a force when an object is interposed between the at least two members (for instance, if contact is on element 26, between 20 and 28), and the second force includes a force when an object comes into contact with the at least two members (para. 5).  
11. (New) The robot according to claim 9, further comprising a base (18) installed on a surface (B) to be installed, wherein the at least two members comprises a rotary barrel (20) rotatably supported to the base, the first arm (26) rotatably connected to the rotary barrel by the joint shaft, and a second arm (28) rotatably connected to the first arm by the joint shaft.  
12. (New) The robot according to claim 11, wherein the at least two members further comprises a wrist unit (30) rotatably connected to the second arm (28) by the joint shaft (the phrasing is unclear, however as best understood, fig. 12 appears to read on the limitation), and the first force includes a force when the wrist unit comes into contact with the rotary barrel or the first arm (the prior art is capable of performing the claimed functional recitation).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. S. FIX whose telephone number is (571)272-8535. The examiner can normally be reached M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Joyce can be reached on (571)272-7107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        
/Jake Cook/Primary Examiner, Art Unit 3658